NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


WHITBURN, LLC,                                )
                                              )
             Appellant,                       )
                                              )
v.                                            )      Case No. 2D15-1056
                                              )
WELLS FARGO BANK, N.A.; BASHEER               )
ALLY; ROOSHNEE ALLY; and                      )
RIVERCREST COMMUNITY                          )
ASSOCIATION, INC.,                            )
                                              )
             Appellees.                       )
                                              )

Opinion filed January 15, 2016.

Appeal from the Circuit Court for
Hillsborough County; Raul C. Palomino, Jr.,
Senior Judge.

Stuart Jay Levine and Heather A. DeGrave
of Walters, Levine, Klingensmith &
Thomison, P.A., Tampa, for Appellant.

Sara F. Holladay-Tobias, Emily Rottmann,
and Taylor L. Broadhead of McGuire
Woods LLP, Jacksonville, for Appellee
Wells Fargo Bank.

No appearance for remaining Appellees.



MORRIS, Judge.
             We convert this proceeding to an appeal of a final order and affirm for the

reasons explained in Whitburn, LLC v. Wells Fargo Bank, N.A., No. 2D14-5563 (Fla. 2d

DCA Dec. 18, 2015).


SILBERMAN and BLACK, JJ., Concur.




                                          -2-